COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00750-CV
Trial Court Cause
Number:                   1113604
Style:                    Kensington Park Homeowner Association, Inc.
                          v Karl Newman
Date motion filed*:       May 13, 2013
Type of motion:           Motion to File Amended Brief
Party filing motion:      Appellant
Document to be filed:     n/a (on file)

Is appeal accelerated?     YES            NO

Ordered that motion is:

              Granted
                  If document is to be filed, document due: An amended Appellee's Brief, if any, may be filed
within 20 days from the date of this order
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Sherry Radack and Justices Bland and Huddle

Date: October 24, 2013